 


114 HR 2215 IH: Outdoor Recreation Enhancement Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2215 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Stewart (for himself, Mr. Lamborn, Mr. Gosar, Mr. Zinke, Mrs. Lummis, and Mr. Amodei) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to broaden an exemption to the minimum wage and maximum hours provisions of that Act for certain seasonal workers in national parks and forests. 
 
 
1.Short titleThis Act may be cited as the Outdoor Recreation Enhancement Act.  2.Exemption for certain seasonal workers in national parks and forestsSection 13(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(3)) is amended— 
(1)by striking except that and all that follows through Secretary of Agriculture; and (2)by inserting before the semicolon the following: , provided that, for the purposes of this paragraph, an employee of an entity engaged in providing services or facilities directly related to outfitting and guiding or similar outdoor recreation activities, or rental of outdoor recreational equipment (including services, facilities, or equipment relating to rafting, boating, zip lines, campgrounds, horseback riding, bicycling, hiking, guest ranches, summer camps, hunting, and fishing), or a private entity engaged in providing services and facilities directly related to skiing, shall be considered an employee employed by an establishment which is a recreational establishment. 
3.Notification of change of exemption 
(a)In generalIn connection with any contract, permit, license, or other agreement entered into between the Federal Government and an employer of an employee described in section 13(a)(3) of the Fair Labor Standards Act (29 U.S.C. 213(a)(3)) prior to the date of enactment of this Act, the head of the agency that entered into such contract, permit, license, or other agreement shall— (1)notify the holder of such contract, permit, license, or other agreement, of the applicability of the exemption in such section, as amended by this Act; and 
(2)modify such contract, permit, license, or other agreement to reflect the change to such exemption as a result of the amendment made by section 1, including by removal of the contract clause set forth in Appendix A of part 10 of title 29, Code of Federal Regulations, if such clause is included in such contract, permit, license, or other agreement, without requiring consideration or any other amendment to the terms and conditions of such contract, permit, license, or other agreement. (b)Rule of constructionNo action taken under this section shall be considered a major Federal action significantly affecting the quality of the human environment within the meaning of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
 
